Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Preliminary Amendment filed 31 October 2019 has been entered. Claims 1-23 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because Fig. 9 shows three different configurations, and thus should be labeled as Fig. 9(a), Fig. 9(b), and Fig. 9(c) or similar.  Note also that the Brief Description of the Drawings section should be updated accordingly. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it includes a phrase which can be implied (in particular, “There is disclosed …”), because it exceeds 150 words, and because it includes legal phraseology including “comprising” (the examiner suggests replacing “comprising” with “including” or “having”).  Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the Brief Description of the Drawings should describe Figs. 8(a)-8(e), as opposed to merely Fig. 8. See MPEP 608.01(f), which states, “If the drawings show Figures 1A, 1B, and 1C and the brief description of the drawings refers only to Figure 1, the examiner should object to the brief description, and require applicant to provide a brief description of Figures 1A, 1B, and 1C.” Appropriate correction is required.
Claim Objections
The claims are objected to because of the following informalities:
Claim 1 at line 8 recites, “adjacent hair-entry openings”. This recitation should refer to “the hair-entry openings”, such as by reciting – adjacent openings of the hair-entry openings –.
Claim 1 at line 9 recites, “comprising:”. This recitation should read –, the dividing element
Claim 6 does not include a period at the end of the claim. A period should be provided.
Claim 7 recites, “each dividing element”. This recitation should read – the dividing element –.
Claim 14 recites, “an outer cutting member of a cutting mechanism” at lines 1-2. This recitation should read – the outer cutting member of the cutting mechanism –. 
Claim 14 recites, “adjacent hair-entry openings”. This recitation should use the term “the” to refer to previously introduced adjacent openings. For example, the examiner suggests reciting – the adjacent openings of the hair-entry openings –. (The amendment should be consistent with any amendments to claim 1 suggested above.)
Claim 15 recites, “an outer cutting member of a cutting mechanism” at lines 1-2. This recitation should read – the outer cutting member of the cutting mechanism –. 
Claim 15 recites, “adjacent hair-entry openings”. This recitation should use the term “the” to refer to previously introduced adjacent openings. For example, the examiner suggests reciting – the adjacent openings of the hair-entry openings –. (The amendment should be consistent with any amendments to claim 1 suggested above.)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 1 (see the phrase “substantially perpendicular at line 16) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No definition of “substantially” is provided, and it is unclear what standard would be applied in determining what is or is not “substantially perpendicular”. For example, a manufacturing-based standard that considers tolerances in manufacturing processes would result in a different interpretation than a functionally-based standard that considers how much deviation from perpendicular is permitted while retaining cutting or comfort functionality.
Claim 2 recites, “a first side wall and a second side wall” of the non-cutting section. These recitations are indefinite because the relationship between these first and second side walls to the “said wall” of the non-cutting section already introduced in claim 1 is unclear. Does claim 2 intend to introduce two additional side walls? Is one of the side walls of the claim 2 the same as the already introduced side wall, and if so which one?
The term "substantially" in claim 2 (see the phrase “substantially perpendicular” at line 3) is a relative term which renders the claim indefinite. The same explanation provided above in regards to claim 1 applies.

Claim 4 recites, “the or each single chamfer”. This recitation is indefinite because only one single chamfer has previously been introduced. Does “each” intend to introduce additional single chamfers? If so, does each other single chamfer have to have the same features as the previously introduced single chamfer? If the chamfer is a “single” chamfer, does “each” permit the chamfer to include more than one chamfer? In other words, how are the terms “single” and “each” to be reconciled?
Claim 5 recites, “the or each single chamfer”. This recitation is indefinite because only one single chamfer has previously been introduced. Does “each” intend to introduce additional single chamfers? If so, does each other single chamfer have to have the same features as the previously introduced single chamfer? If the chamfer is a “single” chamfer, does “each” permit the chamfer to include more than one chamfer? In other words, how are the terms “single” and “each” to be reconciled?
Claim 8 recites, “a cutting operation within an annular cutting region”. This recitation is indefinite because it is unclear whether a new cutting operation and a new cutting region are being introduced. Claim 1 already introduces, “a cutting operation within a cutting region”. However, the use of “a” twice and the new term “annular” in claim 8 suggest that a new operation and new region are being introduced in claim 8. The specification, however, only teaches a single cutting operation in a single annular cutting region. Does the applicant intend, e.g., that a single annular shape can include more than one region and provided more than one cutting operation? Or, does claim 8 intend to refer to the same cutting operation and cutting region as already introduced?
Claim 9 recites, “a first side wall and a second side wall” of the cutting section. These recitations are indefinite because the relationship between these first and second side walls to the “said wall” of 
The term "substantially" in claim 9 (see the phrase “substantially perpendicular” at line 4) is a relative term which renders the claim indefinite. The same explanation provided above in regards to claim 1 applies.
Claim 9 at lines 6-7 recites, “a local movement direction of the first cutting edges”. This recitation is indefinite because claim 1 already introduces such a movement direction. Does claim 9 intend to introduce a new movement direction? The term “local” could allow for different movement directions are the cutting section vs at the non-cutting section, e.g.
Claim 11 recites, “the or each single chamfer”. This recitation is indefinite because only one single chamfer has previously been introduced. Does “each” intend to introduce additional single chamfers? If so, does each other single chamfer have to have the same features as the previously introduced single chamfer? If the chamfer is a “single” chamfer, does “each” permit the chamfer to include more than one chamfer? In other words, how are the terms “single” and “each” to be reconciled?
Claim 11 recites, “the respective side wall”. This recitation is indefinite because it is unclear what side wall is being referred to, given that there is a side wall of the cutting section and a side wall of the non-cutting section. Can ‘respective’ refer to either of these walls, or must it refer to some particular wall?
Claim 17 recites, “the or each single chamfer”. This recitation is indefinite because only one single chamfer has previously been introduced. Does “each” intend to introduce additional single chamfers? If so, does each other single chamfer have to have the same features as the previously introduced single chamfer? If the chamfer is a “single” chamfer, does “each” permit the chamfer to 
Claim 19 recites, “the respective inner wall”. This recitation is indefinite because it is unclear which of the previously introduced inner walls is referred to. Does “the respective inner wall” refer to some particular inner wall, either inner wall, or both inner walls?
Claim 20 introduces, “a first side wall and a second side wall”. This recitation is indefinite because the relationship between these walls and the side walls already introduced in claim 1 is unclear. Can the walls be the same as each other? Is claim 20 introduce two new walls?
Claim 23 recites, “a cup shape”. This recitation is indefinite because it is unclear what is required of a cup shape. Must the shape be sufficient to hold liquid, for example? This interpretation does not appear to be intended in view of the present specification, despite holding liquids being the primary functions of cups. Further, cups come in a variety of different shapes, such that it is unclear what is required in order to be a cup shape.
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites, “A hair cutting apparatus comprising at least one cutting mechanism in accordance with claim 1.” A hair cutting apparatus can be considered as only part of a trimmer, e.g. That is, the term “hair cutting apparatus” in and of itself does not imply additional structures such as a handle, motor, battery, etc. A combination of two cutting blades can be considered as “A hair cutting apparatus”. Claim 13 does not require that the apparatus includes any structure in addition to the cutting mechanism of claim 1. As such, claim 13 does not further limit claim 1. The examiner suggests reciting that the apparatus includes additional structure, such as – A hair cutting apparatus comprising a housing and at least one of the cutting mechanism of claim 1 mounted to the housing. – Applicant may 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/147520 to Koninklijke Philips (hereinafter “KP”) in view of US Pub. No. 2017/0217030 A1 to Mimura.
Regarding claim 1, KP discloses a cutting mechanism 3 for a hair cutting apparatus 1 (see Fig. 1 and page 5, lines 30-32), comprising: 
an outer cutting member 4 comprising a plurality of hair-entry openings 8 (see Fig. 2); 
an inner cutting member 5 comprising a plurality of cutting elements 10 each having a first cutting edge 11 (see Fig. 2 and page 6, lines 7-8), wherein the inner cutting member 5 is moveable with respect to the outer cutting member 4 so as to perform a cutting operation within a cutting region of the cutting mechanism 3 (see page 6, lines 9-11; relative to Fig. 2, the ‘cutting region’ is an annular region with dimension L2); 
wherein adjacent hair-entry openings 8 are separated by a dividing element 9 (see Fig. 2 and page 6, lines 5-6) comprising: 
a cutting section (defining wall portion 13; see the cross section of the cutting section in Figs. 5A and 5B) that lies within the cutting region (see Fig. 3), the cutting section having an inner A) that is arranged to cooperate with the first cutting edges 11 (see Fig. 5A), and 
a non-cutting section 17/18 that is outside the cutting region (this feature is shown in Fig. 3, where the non-cutting section 17/18 is not in the path of cutting edge 11), the non-cutting section 17/18 comprising an inner wall 22 facing the inner cutting member 5 and a side wall 29 which is substantially perpendicular to the inner wall 22 of the non-cutting section 17/18 (see Figs. 4A and 4B; see also page 7 line 10 describing the side wall 29 as being a ‘flat part’; note that the side wall is ‘substantially perpendicular’ to the inner wall 22 despite not necessarily being exactly perpendicular, given that closeness of the side wall 29 to extending vertically in Figs. 4A and 4B; note further that Fig. 7 shows a wall portion that can be provided to the non-cutting section 17/18 per page 9, lines 9-10, and that in this option the wall 57 is perpendicular to the wall 22 per page 9, lines 3-4), characterized in that, seen in a cross-section of the dividing element 9 taken perpendicularly to the inner wall 22 of the non-cutting section 17/18 and extending parallel to a local movement direction P of the first cutting edges 11 relative to the dividing element 9 (i.e., a cross-section corresponding to that shown in Fig. 4A and 4B), a planar chamfer is provided between the inner wall 22 of the non-cutting section 17/18 and the side wall 29 of the non-cutting section 17/18 (while Figs. 4A and 4B show a curved chamfer, Fig. 7 shows a planar chamfer 55 or 56, and page 9, lines 9-10 describe that the non-cutting section 17/18 can have the chamfer shape shown in Fig. 7).  
Regarding claim 2, KP discloses that the non-cutting section 17/18 comprises a first side wall (a left-facing wall relative to Fig. 4A) and a second side wall (a right-facing wall relative to Fig. 4A) which are substantially perpendicular to the inner wall 22 of the non-cutting section (see Fig. 4A; noting that ‘substantially perpendicular’ allows for some deviation from perfectly perpendicular), and wherein, seen 
Regarding claim 3, KP discloses that the non-cutting section 17/18 comprises a first portion 17 positioned on a first side of the cutting region (a top side relative to Fig. 3) and a second portion 18
Regarding claim 4, KP discloses that the or each single chamfer is formed over a height of between 10% and 40% of a distance between an inner surface 22 and an outer surface 21 of the dividing element 9 (first, KP discloses that the distance T between the inner surface 22 and outer surface 21 can be between 80 and 200 micrometers at page 7, lines 3-4; second KP discloses that the chamber is formed over a height of equal to a radius of virtual circle 28 in Fig. 4B, which radius is 30 micrometer, and 30 is 37.5% of 80 and 15% percentage of 200).  
Regarding claim 5, KP discloses that a height of the or each single chamfer is between 0.02 mm and 0.10 mm (the height of the chamber is equal to the radius of the virtual circle 28 as shown in Fig. 4B, which can be 0.03 mm per page 8, lines 22-23).  
Regarding claim 6, KP discloses that a width of the hair-entry openings is between 0.15 mm and 0.45 mm (see page 9, lines 25-27, noting that one of ordinary skill in the art would understand this passage as also permitting the width to be the same as the thickness T – i.e., this passage is not intended to exclude the width to being only larger or smaller than the thickness T; page 7 at lines 3-4 explains that the thickness T  can be between 0.080 and 0.020 mm, and thus ‘larger than T’ includes values in the recited range).
claim 7, KP discloses that the distance T between the inner surface 22 and the outer surface 21 of each dividing element 9 is between 0.05 mm and 0.3 mm (see the 0.08 mm to 0.2 mm thickness of page 7, lines 3-4).  
Regarding claim 8, KP discloses that the inner cutting member 5 is rotatable about a rotational axis 6 with respect to the outer cutting member 4 so as to perform a cutting operation within an annular cutting region of the cutting mechanism 3 (see Fig. 2 and page 5, liens 32-33).  
Regarding claim 9, KP discloses that the cutting section comprises a first side wall 31 which meets the inner wall 22 of the cutting section to form the second cutting edge (at angle A; see Fig. 5A) and a second side wall 35 which is substantially perpendicular to the inner wall 22 of the cutting section (see Fig. 5B), and wherein, seen in a further cross-section of the dividing element 9 taken perpendicularly to the inner wall 22 of the cutting section and extending parallel to a local movement direction P of the first cutting edges relative to the dividing element 9 (i.e., a view corresponding to Figs. 5A and 5B), a further planar chamfer 55 or 56 is provided between the inner wall 22 of the cutting section and the second side wall 35 of the cutting section (in the configuration shown in Fig. 7).  
Regarding claim 10, KP discloses that at least a portion of the non-cutting section 17/18 is positioned radially outwards or radially inwards of the annular cutting region with respect to the rotational axis 6 (see Figs. 2 and 3; one portion 17 or 18 is radially outward and the other portion 17 or 18 is radially inwards).  
Regarding claim 11, KP discloses that the or each single chamfer 55 or 56 forms an internal angle B with the respective side wall of between 120 degrees and 160 degrees (KP explicitly teaches an angle of 150 degrees per page 9, lines 3-4; note also that upon modification below, where the two chamfers 55 and 56 are replaced with a single chamfer that extends from the existing left end of inner wall 22 to the bottom end of wall 57, such that the end lower right and upper left end points of the chamfer 54 remain unchanged, the resulting two angles B each become 135 degrees).  
claim 13, KP discloses a hair cutting apparatus 1 comprising at least one cutting mechanism 3 in accordance with claim 1 (see Fig. 1; alternatively, the hair cutting apparatus can be considered as being one and the same as the mechanism, since the term ‘hair cutting apparatus’ does not inherently require any features beyond ‘at least one cutting mechanism’).
KP discloses a chamfer that includes two planar chamfers (see Fig. 7). As a result, KP fails to disclose that the planar chamfer is a single planar chamfer as required by claims 1, 2, and 9. Note, however, that KP suggests that the particular shape of the chamfer is not critical because KP suggests two alternative chamfer shapes, including a first round shape as shown in Figs. 4B and 5B and a second planar chamfer 54 that includes two planar sections 55 and 56 as shown in Fig. 7.
Mimura teaches an outer cutting member 22 having a dividing element 27 that separates adjacent hair-entry openings 23 (see Figs. 5 and 6), where the dividing element 27 includes a chamfer 27d at an inner non-cutting edge (edge 27g is the cutting edge) that is a single planar chamfer (see Fig. 20). 
Therefore, in view of the KP’s disclosure that the shape of the chamfer on inner non-cutting edges is not critical (as evidenced by KP’s disclosure of multiple different chamfer shapes), and further in view of Mimura’s teaching that a chamfer on an inner non-cutting edge of a dividing element of an outer cutting member can be a single planar chamfer, it would have been obvious to one of ordinary skill in the art to provide the inner non-cutting edges of KP’s dividing elements with single, planar chamfers instead of the two plane chamfers. This modification includes providing both the inner edges of the non-cutting section of KP’s dividing element and the inner non-cutting edge of the cutting section of KP’s dividing element with the single planar chamfer shape as taught by Mimura. This modification is obvious because KP suggests that the shape of the chamfer is not critical, such that the particular shape of the chamfer appears to be a design choice, and because Mimura teaches a single planar chamfer that suggests the viability of this chamfer shape to one of ordinary skill in the art.  A change in form or shape In re Dailey et al., 149 USPQ 47. In the present case, there is presently no evidence of unexpected results that comes from a chamfer being a single plane as claimed vs. a rounded chamfer or a dual plane chamfer as disclosed by KP. Indeed, KP already acknowledges the benefit of reducing snagging and pulling of hairs by providing the inner non-cutting edges with a chamfered profile (see, e.g., page 1 at lines 26-28 and page 2 at lines 11-13). 
Claims 12 and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KP in view of Mimura as applied to claims 1, 2, and 9 above, and further in view of US Pat. No. 7,356,929 B2 to Nakano.
Regarding claim 14, KP, as modified, discloses a method of manufacturing an outer cutting member 4 of a cutting mechanism 3 in accordance with claim 1 (see the discussion of KP, as modified, as applied to claim 1 above), the method comprising:  
wherein adjacent hair-entry openings 8 are separated by the dividing element 9 (see Fig. 4A of KP); and 
forming the single chamfer along a length of an edge between the inner wall 22 of the non-cutting section 17/18 of the dividing element 9 and the side wall 29 of the non-cutting section 17/18 of the dividing element 9 (see the discussion of claim 1 above).  
Regarding claim 15, KP, as modified, discloses a method of manufacturing an outer cutting member 4 of a cutting mechanism 3 according to claim 2 (see the discussion of KP, as modified, as applied to claim 2 above), the method comprising: 
wherein adjacent hair-entry openings 8 are separated by the dividing element 9 (see Fig. 4A of KP); and 
forming the first single chamfer between the inner wall 22 of the non-cutting section 17/18 and the first side wall 29 of the non-cutting section 17/18 along a length of a first edge between the 
Regarding claim 16, KP, as modified, discloses a method of manufacturing an outer cutting member 4 of a cutting mechanism 3 according to claim 9 (see the discussion of KP, as modified, as applied to claim 9 above), the method comprising: 
wherein adjacent hair-entry openings 8 are separated by the dividing element 9 (see Fig. 4A of KP); and 
forming the single chamfer between the inner wall 22 of the cutting section and the second side wall 35 of the cutting section along a length of an edge between the inner wall 22 of the cutting section and the second side wall 35 of the cutting section (see the discussion of claim 9 above).  
Regarding claim 20, KP, as modified, discloses that the dividing element 9 has an outer wall 21 (see Fig. 4A of KP), a first side wall and a second side wall (left and right walls relative to Fig. 4A of KP), a profiled edge between the outer wall 21 and the first side wall of the dividing element 9 and a profiled an edge between the outer wall 21 and the second side wall of the dividing element 9 (see Fig. 4A of KP, where the profiled edges are at the left and right ends of the outer wall 21).  
Regarding claim 21, KP, as modified, discloses forming a rounded profile along the edge between the outer wall 21 and the first side wall of the dividing element 9 and forming a rounded profile along the edge between the outer wall 21 and the second side wall of the dividing element 9 (see Fig. 4A of KP).  
claim 22, KP, as modified, discloses that the edge between the outer wall 21 and the first side wall of the dividing element 9 is profiled and that the edge between the outer wall 21 and the second side wall of the dividing element 9 is profiled (see Fig. 4A of KP).
Regarding claim 23, KP, as modified, discloses that its outer cutting member 4 is formed into a cup shape (see Fig. 2, where the outer cutting member includes annular wall 7 providing the cup shape in combination with the out of the page facing surfaces relative to Fig. 2).
KP, as modified, fails to disclose any process by which the dividing elements on its outer cutting member are formed. As a result, KP, as modified, fails to disclose: that the outer cutting member is at least partially formed by pressing as required by claim 12; providing a blank comprising the plurality of hair-entry openings, and pressing the blank with a die so as to form the geometry of the dividing element as required by claim 14; providing a blank comprising the plurality of hair-entry openings, and pressing the blank with a die so as to form the geometry of the dividing element as required by claim 15; providing a blank comprising the plurality of hair-entry openings, and pressing the blank with a die so as to form the geometry of the dividing element as required by claim 16; the limitations of claims 17-19; that pressing the blank between the first die and the second die profiles the edges as required by claim 20; that pressing the blank between the first die and the second die forms the rounded profiles as required by claim 21; that the second die is shaped so as to profile the edges as required by claim 22; and that a pressed blank is formed into the cup shape as required by claim 23.
Nakano, in general, teaches that dividing elements 32b of a rotary outer cutting member 14 of a shaver 10 can be provided with profiled shapes via a pressing operation (see Fig. 1 showing the shaver 10 having rotary outer cutting member 14, and see Fig. 6 showing the pressing operation that provides the dividing elements 32b with their profiled shape). More particularly, Nakano teaches: that the outer cutting member 14 is at least partially formed by pressing (see Fig. 6 and col. 6, lines 61-63) [claim 12]; providing a blank comprising the plurality of hair-entry openings (see Fig. 6 and col. 7, line 2), and claims 14-16]; that the die (at least die part 58) is shaped so as to form single chamfers (see Fig. 6, where chamfered parts 62 form the chamfers) [claim 17]; that the die is shaped such that pressing the blank with the die causes relative movement between the die and blank so as to appropriately align the die and blank (first, note that the broadest reasonable interpretation of this limitation is describing only the shape of the die, such that this limitation is not interpreted as requiring any step of appropriately aligning the die and blank; second, Nakano discloses the features of claim 18 given the shape of the recess 60’ defined by its upper die part 58 – the chamfered parts 62 and the curved top edge of recess 60’ of the die part 58 cause the die part 58 to be shaped to align the die and the blank because these angled sections will laterally move the blank into appropriate alignment as the die part 58 is moved toward the die part 56) [claim 18]; that the die is a first die 56 facing the inner wall of the dividing element 32b and that the blank is pressed between the first die 56 and a second die 58 (see Fig. 6) [claim 19]; pressing the blank between the first die 56 and the second die 58 profiles the edges (see Fig. 6; the edges are profiled due to the geometry of the recess 60’) [claim 20]; that pressing the blank between the first die 56 and the second die 58 forms rounded profiles (see Fig. 6; the rounded profiles are formed due to the geometry of the recess 60’) [claim 21]; that the second die 58 is shaped so as to profile the edges at ends of the outer wall of the dividing element 32b (see Fig. 6) [claim 22]; and that a pressed blank is formed into the cup shape (Fig. 2 shows the cup shape of the final pressed blank) [claim 23]. Nakano teaches that pressing a blank allows for the formation of profiled shapes of the dividing elements of the rotary outer cutting member.
Therefore, because KP, as modified, has complexly profiled shapes for the dividing elements of its outer cutting member, it would have been obvious to one of ordinary skill in the art to form the profiled shapes of the dividing elements of KP, as modified, using a pressing method including a first die and a second die as taught by Nakano. KP, as modified, fails to disclose any particular manner in which KSR Rationale A – Combining prior art elements according to known methods to yield predictable results because KP, as modified, and Nakano together teach each element that is claimed. One of ordinary skill in the art could have used the pressing method of Nakano to form the profiled dividing elements disclosed by KP, as modified, and in this combination each element merely would have performed the same function as it did separately. Nakano’s pressing method performs the same function of forming a blank into an outer rotary member having complexly profiled dividing elements, whereas the outer cutting member of KP, as modified, is merely produced. One of ordinary skill in the art would have recognized that the results of this combination were predictable because Nakano’s dies could merely be changed in shape to produce the profiled shapes already disclosed by KP, as modified.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/EVAN H MACFARLANE/Examiner, Art Unit 3724